Citation Nr: 0918312	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the left knee due to a fracture 
of the left tibia.

2.  Entitlement to service connection for intervertebral disc 
syndrome, to include on a secondary basis.

3.  Entitlement to service connection for gout in the left 
foot, to include on a secondary basis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1975 to 
July 1976.

This case comes before the Board of Veterans' Appeals on 
appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.  Jurisdiction over the case was 
subsequently returned to the RO in New York, New York.

The Board also notes that the Veteran perfected an appeal for 
entitlement to service connection for a left knee disability.  
However, the RO subsequently granted service connection for 
this disability.      


REMAND

The Board is of the opinion that further development is 
warranted before the issues on appeal are decided.  

The Veteran contends that service connection is warranted for 
his intervertebral disc syndrome because it developed 
secondary to the service-connected impairment of his left 
lower extremity.  The Veteran was afforded a VA examination 
in August 2005.  At this examination the examiner diagnosed 
the Veteran with intervertebral disc syndrome and offered an 
opinion as to its etiology.  The examiner opined that the 
Veteran's service-connected left tibia stress fracture is not 
the sole and proximal cause of the Veteran's intervertebral 
disc syndrome.

The Veteran also contends that service-connection is 
warranted for his diagnosed gout in the left foot because it 
developed secondary to his service-connected left leg and 
left foot disabilities.  Again, at the August 2005 
examination the examiner offered an opinion as to the 
etiology of the Veteran's left foot gout.  The examiner 
opined that the Veteran's service-connected left tibia stress 
fracture is not the sole and proximal cause of the Veteran's 
left foot gout. 

The Court has ruled that if a nonservice-connected disorder 
is aggravated by a service-connected disorder, the Veteran is 
entitled to compensation for the degree of increased 
disability (but only that degree) over and above the degree 
of disability existing in the absence of the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  In the 
present case the examiner addressed the question of whether 
the Veteran's service-connected tibia fracture caused the 
Veteran's intervertebral disc syndrome and his left foot 
gout.  However, the examiner did not address whether either 
disability was aggravated by his service-connected 
disabilities.  Moreover, subsequent to this examination, the 
Veteran was granted service connection for osteoarthritis of 
the left ankle and left knee.  The examiner did not address 
whether the Veteran's left foot gout or intervertebral disc 
syndrome was caused or aggravated by these service-connected 
disabilities.  Therefore, the Board has determined that the 
Veteran should be afforded another VA examination to 
determine the etiology of these disabilities.

In addition, as to the Veteran's claim for a rating in excess 
of 10 percent for osteoarthritis of the left knee, the Board 
notes that further development is in order to comply with the 
notice requirements of 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2008).  

Finally, the Board notes that during the pendency of these 
claims, 38 C.F.R. § 3.310 was amended, effective October 10, 
2006.  The amendments to this section are not liberalizing.  
Therefore, the originating agency should apply the former 
version of the regulation.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with 
notice in compliance with 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159 (b), 
to include notice that addresses 
service connection on a secondary 
basis, see 38 C.F.R. § 3.310, and is in 
compliance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

3.	Then, the Veteran should be afforded an 
examination by a physician with the 
appropriate expertise to determine 
whether the Veteran's intervertebral 
disc syndrome and left foot gout are 
etiologically related to service or 
were aggravated by his service-
connected disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner.  

Based on the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service or was caused or are 
chronically worsened by his service-
connected disabilities.

The supporting rationale for all 
opinions expressed must be provided.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claims in 
light of all pertinent evidence and 
legal authority.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




